Citation Nr: 1539373	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of right tibia stress fracture, to include intermittent compartment syndrome of the right leg.  

2.  Entitlement to service connection for bilateral hip bursitis and arthritis as secondary to intermittent compartment syndrome of the right leg.  

3.  Entitlement to service connection for a bilateral knee condition, to include meniscus pathology, moderate medial collateral ligament laxity, and traumatic arthritis, as secondary to intermittent compartment syndrome of the right leg.  

4.  Entitlement to service connection for bilateral ankle arthritis as secondary to intermittent compartment syndrome of the right leg.  

5.  Entitlement to service connection for bilateral foot disability, to include arthritis, as secondary to intermittent compartment syndrome of the right leg. 

6.  Entitlement to service connection for foot fungus.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hodgkin's disease.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement service connection for a damaged esophagus, claimed as GERD, as secondary to Hodgkin's disease.  

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of lymph nodes on the left side of the neck, claimed as left neck biopsy and scar, as secondary to Hodgkin's disease.  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory condition as secondary to Hodgkin's disease.  

11.  Entitlement to service connection for a salivary gland or dental condition, to include loss of bone and teeth, as secondary to Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2015.  A transcript of that hearing is of record.  

The issues  of entitlement to service connection for bilateral foot disability, foot fungus, whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hodgkin's disease, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a damaged esophagus, whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of lymph nodes on the left side of the neck, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory condition, and entitlement to service connection for a salivary gland or dental condition, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the residuals of the Veteran's right tibia fracture, to include intermittent compartment syndrome of the right leg, were caused by or incurred in active service.   

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's bilateral hip bursitis and arthritis were caused by the service-connected intermittent compartment syndrome of the right leg.  

3.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's bilateral knee disabilities, namely meniscus pathology, medial collateral ligament laxity, and traumatic arthritis, were caused by the service-connected intermittent compartmental syndrome of the right leg.  

4.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's bilateral ankle arthritis was caused by the service-connected intermittent compartment syndrome of the right leg.  


CONCLUSIONS OF LAW

1.  The criteria of service connection for intermittent compartment syndrome of the right leg are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral hip bursitis and arthritis, as secondary to service-connected intermittent compartment syndrome of the right leg, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for bilateral knee disabilities, namely meniscus pathology, medial collateral ligament laxity, and traumatic arthritis, as secondary to service-connected intermittent compartment syndrome of the right leg, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for bilateral ankle arthritis, as secondary to service-connected intermittent compartment syndrome of the right leg, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims discussed below in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Intermittent Compartment Syndrome of the Right Leg

The Veteran's service treatment records (STRs) reflect that he suffered a stress fracture of the right tibia in October 1973.  The in-service examinations do not reference this fracture or leg pain, but the Veteran asserts that these examinations were extremely cursory and that he was not asked about his leg.  The Veteran contends that although he did not seek further medical treatment for his injury due to a culture of stoicism, he continued to suffer from pain in his right leg since the fracture.  The Veteran's wife testified that she met him several days after he was discharged from service, and that he has always limped for as long as she has known him.  The Veteran contends that he has self-medicated with over-the-counter pain relief until recently because he does not like going to the doctor.  

A January 2010 VA examination diagnosed the Veteran with a stress fracture of the right tibia bone, but did not provide an etiological opinion.  

A May 2012 private treatment record notes anterolateral right lower leg pain for over thirty years.  The Veteran denied recent injuries, and stated that he felt his in-service stress fracture of the tibia never healed because he has had problems with his leg since that time.  The Veteran was diagnosed with right lower leg pain, healed stress fracture of the right tibia, and right intermittent anterolateral compartment syndrome.  MRI findings from later that month indicated normal appearance of the bone marrow of the tibia and fibula, as well as diffuse increased signal involving the proximal to mid third of the peroneus longus and brevis extending into the intermuscular septum.  The radiologist noted that it is possible that these changes could represent some fibrotic changes or low grade myositis, and that compromise of the peroneal nerves cannot be ruled out.  

A July 2012 VA examination diagnosed the Veteran with a right tibia stress fracture in 1973, but wrote that in-service examinations did not note leg trouble, and found that the Veteran has no evidence to support the existence of right leg complaint in the interim between the injury and the examination.  The examiner noted a pathology in the right leg in the form of pain and swelling in the peroneal musculature, but found it is most likely a new and unrelated condition, noting that the MRI did not show residual evidence of tibia abnormality.  The examiner did not consider the competent lay testimony of the Veteran and his wife of his leg pain and limp since service, and is thus of limited probative value.  Reonal v Brown, 5 Vet. 458, 461 (1993).  

An August 2012 private treatment note compared a new x-ray with the previous findings, and stated that there is evidence of periosteal reaction in the proximal third of the tibia consistent with a healed stress fracture, although there were no lytic or blastic changes in the bone at that point in time.  The doctor diagnosed the Veteran with a healed stress fracture in the proximal third of his right tibia, as well as intermittent anterolateral compartment syndrome.  The doctor wrote that he felt very strongly that since the stress fracture is healed, it may be the cause of the intermittent compartment syndrome.  

A June 2015 private opinion was obtained, in which the doctor stated that he examined the Veteran, and reviewed his medical and service records.  The doctor noted the Veteran was diagnosed with a stress fracture of his right tibia, but continued to experience pain and swelling on the anterior tibia portion of the right leg.  The doctor stated that the Veteran did not present to sick call because he was afraid he would not get to move up in his rank, but that he continued to experience pain and swelling on a daily basis.  The doctor opined that it is at least as likely as not that during his basic training, he had a stress fracture of his tibia.  The doctor explained that the continued inflammation due to the stress fracture caused increased swelling in the anterior compartment of his tibia, which caused the leg to swell on a daily basis as well as the compartment syndrome.  Therefore, the doctor found that it is as likely as not that the right tibia stress fracture and compartment syndrome are service connected.  

As the June 2015 private opinion considered the Veteran's medical and service records as well as his competent lay testimony of pain and swelling since service, the Board finds that it is more probative than the July 2012 VA examination.  Therefore, the most probative evidence supports granting service connection for intermittent compartment syndrome of the right leg.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  

Disabilities Secondary to Intermittent Compartment Syndrome 

The Veteran contends that the intermittent compartment syndrome of the right leg has caused him to walk with a limp since service, and that this limp has affected his hips, knees, and ankles.  The Veteran's wife and daughter have also testified that the Veteran walks with a limp.  The June 2012 private treatment record indicates an altered gait pattern and a noticeable limp when walking.  

The July 2012 VA examination generally asserted that none of the Veteran's other complaints can be secondarily related because he found that the intermittent compartment syndrome of the right leg was not service-connected.  The examiner also stated that he would not be able to find causal relationship between the right tibia stress fracture and his other complaints even if the fracture were symptomatic.  However, the examiner did not explain why he would be unable to find a causal relationship between the stress fracture and his other complaints, or provide relevant diagnoses.  Therefore, its probative value is limited.    

The June 2015 private opinion diagnosed the Veteran with bilateral hip bursitis/traumatic arthritis.  The doctor explained that the service-connected right tibia stress fracture caused the Veteran to walk with an antalgic gait, putting abnormal biomechanical forces onto the hip joint and causing inflammation in the joint.  The doctor found that this inflammation caused osteophytes to form, and thus caused traumatic arthritis.  The doctor explained that it also put abnormal forces on the bursal sac causing chronic inflammation, which caused bursitis.  

The June 2015 opinion also diagnosed the Veteran with bilateral knee meniscus pathology, moderate medial collateral ligament laxity, and traumatic arthritis.  The doctor felt that the antalgic gait caused abnormal biomechanical forces to the ligaments and tendon structures of the knees, causing wear and tear on the meniscus as well as damage to the medial collateral ligaments and causing chronic inflammation and traumatic arthritis in the bilateral knees.  The doctor concludes that it is at least as likely as not that the knee conditions are a direct result of the service-connected right tibia stress fracture.  

The private opinion similarly found that the abnormal antalgic gait caused strain and sprain to the ligaments and tendons of the ankles, causing chronic inflammation.  The doctor explained that the chronic inflammation caused osteophytes to form, causing traumatic arthritis.  He concluded that it is as likely as not that the Veteran's bilateral ankle traumatic arthritis is service connected.  

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's bilateral arthritis and bursitis of the hips, bilateral knee conditions, and bilateral ankle arthritis are secondary to the service-connected residuals of the right tibia stress fracture, to include intermittent compartment syndrome.  The claims are thus granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for residuals of right tibia stress fracture, to include intermittent compartment syndrome of the right leg, is granted.  

Entitlement to service connection for bilateral hip bursitis and arthritis, as secondary to intermittent compartment syndrome of the right leg, is granted.  

Entitlement to service connection for bilateral knee disabilities, namely meniscus pathology, medial collateral ligament laxity, and traumatic arthritis, as secondary to intermittent compartment syndrome of the right leg, is granted.  

Entitlement to service connection for bilateral ankle arthritis as secondary to intermittent compartment syndrome of the right leg is granted.  


REMAND

Although the June 2015 private opinion discussed the etiology of the Veteran's hip, knee, and ankle conditions, it did not provide a diagnosis for or discuss the etiology of the claimed foot condition.  The July 2012 opinion also failed to provide a diagnosis for the claimed foot condition, and did not provide a rationale for the negative opinion.  Therefore, a new VA examination should be provided upon remand.  

Although the Veteran's hearing testimony indicated that his primary physicians were Dr. G. and Dr. G.C., the record does not contain these treatment records with the exception of a one-page referral.  Upon remand, the AOJ should attempt to obtain the records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).   

The Veteran submitted an April 2010 notice of disagreement (NOD), which indicated a desire to appeal a March 2010 rating decision.  The resulting September 2012 statement of the case discussed all of the denials in this rating decision except for entitlement to service connection for foot fungus.  A June 2015 NOD indicated a desire to appeal a May 2015 denial of service connection for Hodgkin's disease, damaged esophagus, loss of lymph nodes on the left side of the neck, respiratory condition, and salivary gland or dental condition.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand this claim for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate authorization, request treatment records from Dr. G. and Dr. G.C., as identified in the Veteran's July 2015 hearing testimony.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained; (2) tell the Veteran what steps were taken to obtain them; and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

2.  Thereafter, schedule an examination with an appropriate VA clinician who has not provided an opinion on this matter before.  The examiner is asked to identify and provide a diagnosis for any bilateral foot disability present.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any foot disability so identified is caused or aggravated by the service-connected intermittent compartment syndrome of the right leg.  

Any opinion provided must be supported by a complete rationale.  Aggravation means permanently worsened beyond the normal progression.  

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the appeal to the Board.  

3.  Issue a statement of the case for the issues of entitlement to service connection for foot fungus; whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hodgkin's disease; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a damaged esophagus, claimed as GERD, as secondary to Hodgkin's disease; whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of lymph nodes on the left side of the neck, claimed as left neck biopsy and scar, as secondary to Hodgkin's disease; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory condition as secondary to Hodgkin's disease; and entitlement to service connection for a salivary gland or dental condition, to include loss of bone and teeth, as secondary to Hodgkin's disease.  Inform the Veteran and his representative of the requirements to complete an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issue is certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


